The Surrogate.
The will propounded for proof, reads as
follows:
*228February, 23d, 1855.
All my money and property belong to my wife and children.
My last will. Louis Leboy.
Before Jora Bowebs.
Jora Bowebs.
It appears that Charles Bowers, the son of John Bowers, wrote this paper at the request of the deceased, and then signed his father’s name as a witness, because the latter could not write very well, and he did not suppose he was going to sign. The father, however, did subscribe his own name. Charles was not requested to become a witness, and did not, in fact, sign his own name, not supposing more than one subscribing witness necessary. The statute requires each of the attesting witnesses to “ sign his name as a witness.” Charles did not sign his name, and the signature of his father’s name cannot be taken as a substitute. It is not a case of mistake, there having been no intention to have more than one subscribing witness. I think, therefore, the execution, was defective, and that the will must be rejected.